DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/182020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  there appears to be a comma “,” missing between “pressing and characterized” in second from last line.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 10, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Akatsu et al. (JP 2005/245159).
	Regarding claim 1, Akatsu et al. discloses:
A method for producing a carbon brush for electrically contacting a contact structure (para 1 – tech solution), 
in particular a commutator (para 3, “tech-solution”) or a collector ring of an electric machine, moved with respect to the carbon brush (Fig 1), the method comprising: 
forming a brush body of the carbon brush by pressing heat-treating a material blend (example 1, “mode-for-invention”), 
the material blend being obtained by blending a graphite powder with a resin and an additive (example 3, “mode-for-invention”), 
the resin being pyrolyzed by means of heat treatment after pressing characterized in that graphene (last two paras of “best-mode-for-invention” and example 3, “mode-for-invention”), is used as the additive at a portion of 0.01 to <5% by weight of the material blend (example 3, “mode-for-invention”).
Akatsu et al. discloses the invention, but in different examples ort embodiments.
However, a skilled artisan would readily recognize the benefit of combining the different examples or teachings to derive applicant’s invention as discussed above, since it would allow one to produce a more robust brush.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to combine the teachings of Akatsu et al. to manufacture the brush as discussed above.
The motivation to do so is that it would allow one to produce a more robust brush capable of with standing high temperatures (paras 1-2 od “tech-problem”).

Regarding claim 2/1, Akatsu et al. discloses characterized in that the resin is hardened after or during pressing, the pyrolysis of the resin taking place at a temperature ≥500° C (example 2, “mode-for-invention”).

Regarding claim 3/1, Akatsu et al. discloses characterized in that the brush body comprises graphene at a portion of 0.01 to <4% by weight (example 1, “mode-for-invention”).

Regarding claim 4/1, Akatsu et al. discloses characterized in that the material blend is made predominantly of graphite powder (example 1 states 81.6% by weight in “mode-for-invention”).

Regarding claim 10/1, Akatsu et al. discloses characterized in that a thermoset or thermoplastic resin, is used as the resin (example 1, “mode-for-invention”, since it is heated).

Regarding claim 14, Akatsu et al. discloses:
A carbon brush for electrically contacting a contact structure of an electric machine (abstract, paras 1,3 of “tech-solution”, Fig 1 and background art),
moved with respect to the carbon brush (paras 1,3 of “tech-solution”, Fig 1),
the carbon brush being made of a brush body comprising a hardened material blend made of graphite powder having a hardened resin and a particle-shaped additive (examples 1-3, “mode-for-invention”), characterized in that the additive is graphene and the brush body comprises graphene at a portion of 0.01 to <5% by weight (example 3, “mode-for-invention”).
Akatsu et al. discloses the invention, but in different examples ort embodiments.
However, a skilled artisan would readily recognize the benefit of combining the different examples or teachings to derive applicant’s invention as discussed above, since it would allow one to produce a more robust brush.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to combine the teachings of Akatsu et al. to manufacture the brush as discussed above.
The motivation to do so is that it would allow one to produce a more robust brush capable of with standing high temperatures (paras 1-2 od “tech-problem”).

Claim(s) 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Akatsu et al. (JP 2005/245159) in view of Seo et al. (KR 2017/0059777). 
Regarding claim 11/1, Akatsu et al do not teach characterized in that graphene oxide (GO), reduced graphene oxide (rGO), graphene nanoplatelets (GNO) and/or carbon nanotubes (CNT) are used as graphene.
	Seo et al. discloses a device characterized in that graphene oxide (GO), are used as graphene (para 48 of “description-of-embodiments”), for the benefits of reducing cost, weight, having an excellent heat radiation characteristic and an electromagnetic wave shielding effect.
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Akatsu et al. characterized in that graphene oxide (GO), reduced graphene oxide (rGO), graphene nanoplatelets (GNO) and/or carbon nanotubes (CNT) are used as graphene, as Seo et al. discloses.
	The motivation to do so is that it would provide the benefits of reducing cost, weight, having an excellent heat radiation characteristic and an electromagnetic wave shielding effect (“technical field” of Seo et al.).

Regarding claim 12/1, Akatsu et al do not teach characterized in that single-walled or multiwalled carbon nanotubes and/or carbon black is/are added to the additive.
Seo et al. discloses a device characterized in that single-walled or multiwalled carbon nanotubes and/or carbon black is/are added to the additive (para 48 of “description-of-embodiments”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Akatsu et al characterized in that single-walled or multiwalled carbon nanotubes and/or carbon black is/are added to the additive, as Seo et al. discloses.
The motivation to do so is that it would provide the benefits of reducing cost, weight, having an excellent heat radiation characteristic and an electromagnetic wave shielding effect (“technical field” of Seo et al.).

Allowable Subject Matter
Claims 5-9, 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In claim 5/2 inter alia, the specific limitations of “…characterized in that the resin is liquid and the graphene is added in particle form to the liquid resin before being blended with the graphite powder.”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Claim 6-8 also allowable for depending on claim 5.
In claim 9/1 inter alia, the specific limitations of “characterized in that graphene of a mean particle size of ≤2 μm is used.”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.

In claim 13/1 inter alia, the specific limitations of “characterized in that the brush body is multilayered, preferably double-layered or treble-layered, at least one layer having the additive and being realized having a contact surface for electrically contacting the contact structure.”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
In claim 15/14 inter alia, the specific limitations of “A fuel pump having an electric motor comprising a carbon brush according to claim 14.”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/Primary Examiner, Art Unit 2834